Case: 20-1814    Document: 69    Page: 1   Filed: 02/22/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     EYVONNE ANDREWS, CHARLIE RESHARD,
    MELINDA ROBINSON, MICHAEL ROBINSON,
      AOC, LLC, JOHN BOLAND, GAIL BISBEE,
    CHRISTINE KELLY, ANN BUTLER, MICHAEL
           THOMAS, JR., MARY HOLMES,
                 Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1814
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:15-cv-00417-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: February 22, 2021
                 ______________________

     JAMES F.B. DANIELS, McDowell, Rice, Smith & Bu-
 chanan, PC, Kansas City, MO, argued for plaintiffs-appel-
 lants. Also represented by ROYCE DERYL EDWARDS, Law
 Office of R. Deryl Edwards, Joplin, MO.

    KATELIN SHUGART-SCHMIDT, Environment and Natural
 Resources Division, United States Department of Justice,
Case: 20-1814     Document: 69      Page: 2    Filed: 02/22/2021




2                                   ANDREWS   v. UNITED STATES



 Washington, DC, argued for defendant-appellee. Also rep-
 resented by JONATHAN D. BRIGHTBILL, ERIC GRANT, ERIKA
 KRANZ.
                 ______________________

    Before O’MALLEY, CLEVENGER, and TARANTO, Circuit
                        Judges.
 CLEVENGER, Circuit Judge.
      This “Rails-to-Trails” case arises pursuant to the Na-
 tional Trails System Act (“Trails Act”), 16 U.S.C. § 1247(d).
 This is an appeal from the final judgment of the United
 States Court of Federal Claims (“Claims Court”) on Plain-
 tiffs’ claim that the government has effected a taking of
 their property by precluding the reversion of an easement
 to Plaintiffs after rail service over the property at issue was
 terminated. The Claims Court granted summary judgment
 in favor of the government on the basis that Plaintiffs did
 not own any property interest which could be subject to a
 taking. Andrews v. United States, 147 Fed. Cl. 519 (2020).
 For the reasons set forth below, we affirm the Claims
 Court’s grant of summary judgment.
                         BACKGROUND
     The Trails Act provides a mechanism whereby a rail
 corridor upon which rail service has been terminated may
 be “railbanked” and converted to interim use as a recrea-
 tional trail. Where the railroad that operated service over
 the rail corridor held a mere easement to the underlying
 property, we have held that establishment of a recreational
 trail—and the preclusion of easement reversion—can form
 the basis for a valid physical takings claim. Preseault v.
 United States, 100 F.3d 1525, 1550 (Fed. Cir. 1996). Our
 court has further held that issuance of a Notice of Interim
 Trail Use (“NITU”) under the Trails Act (which initiates
 the process of a potential railbanking), even in the absence
 of a consummated agreement to establish trail use or any
 actual trail use, can potentially constitute a physical
Case: 20-1814     Document: 69      Page: 3     Filed: 02/22/2021




 ANDREWS   v. UNITED STATES                                    3



 taking. Caquelin v. United States, 959 F.3d 1360, 1366–72
 (Fed. Cir. 2020); Ladd v. United States, 630 F.3d 1015,
 1023–24 (Fed. Cir. 2010).
      The Live Oak, Tampa & Charlotte Harbor Railway
 (“LOTCHR”) and its successors in interest, most recently
 CSX Transportation (“CSXT”), maintained a rail line over
 the property at issue (“an approximately 11.62-mile rail
 line on CSXT’s Southern Region, Jacksonville Division, . . .
 at High Springs in Alachua County, Florida”) from the late
 19th century until 2012, when CSXT began the process of
 abandoning rail service on the corridor. Andrews, 147 Fed.
 Cl. at 520–23 After a NITU was issued for this rail corridor,
 Plaintiffs filed the takings claim underlying this appeal in
 the Claims Court. Id. Plaintiffs argue based on several al-
 ternative theories that LOTCHR never acquired fee simple
 title to the property, and instead held only an easement for
 railroad purposes. Plaintiffs thus argue that the issuance
 of the NITU constitutes a taking because it precludes re-
 version of the easement to Plaintiffs following abandon-
 ment of rail service over the property.
     The parties’ most significant dispute concerns whether
 LOTCHR was a legally constituted Florida corporation at
 the relevant times, and thus whether LOTCHR was legally
 capable of owning a property interest in the property at is-
 sue. Plaintiffs argue that LOTCHR was neither a de jure
 nor a de facto corporation under Florida law at the relevant
 times, and thus did not legally exist and was incapable of
 owning property, nullifying the various purported convey-
 ances of property to LOTCHR. In support of LOTCHR’s cor-
 porate status, the government presented to the Claims
 Court a copy of LOTCHR’s Articles of Incorporation dated
 July 1, 1881, J.A. 986–88, 1 and records of the Florida Sec-
 retary of State reflecting the filing of these articles with the


     1    Citations to “J.A. __” refer to the Joint Appendix
 filed by the parties to this appeal.
Case: 20-1814     Document: 69     Page: 4    Filed: 02/22/2021




4                                   ANDREWS   v. UNITED STATES



 Secretary on July 23, 1881, J.A. 1991. Plaintiffs do not dis-
 pute that these Articles were filed, but Plaintiffs argue that
 the record includes no evidence that a certificate of incor-
 poration for LOTCHR was ever subsequently issued. Plain-
 tiffs thus argue that LOTCHR did not satisfy the statutory
 requirements for incorporation under Florida law. Presum-
 ing that LOTCHR was not properly incorporated under
 Florida law, the parties also dispute whether LOTCHR was
 nonetheless a de facto corporation capable of owning prop-
 erty and transacting business.
      The parties do not dispute that Plaintiffs’ predecessors
 in interest once held fee simple title to the property at is-
 sue. On July 5, 1883, LOTCHR obtained a deed from Mary
 Shuford (the “Shuford deed”) which “bargained sold con-
 veyed and Quitclaimed . . . forever All That Certain Tract
 or parcel of land” to LOTCHR “for and in consideration of
 the sum of five dollars.” J.A. 614-15. The parties do not dis-
 pute that the Shuford deed described and purported to con-
 vey all of the property at issue. Plaintiffs argued below that
 the Shuford deed conveyed an interest less than fee simple
 title, but Plaintiffs do not preserve that argument before
 our Court. Instead, Plaintiffs argue before our Court that
 the Shuford deed was not effective to convey any property
 interest, because LOTCHR was not a Florida corporation
 and was thus legally incapable of receiving the conveyance.
     In granting summary judgment in favor of the govern-
 ment, the Claims Court concluded that there was no genu-
 ine dispute of material fact that LOTCHR was either a de
 jure or a de facto corporation at the relevant times. The
 Claims Court further concluded that LOTCHR took fee
 simple title by way of the Shuford deed, and thus that
 Plaintiffs were left with no property interest that could be
 subject to a taking. Andrews, 147 Fed. Cl. at 528.
      Following execution of the Shuford deed, LOTCHR in-
 itiated a condemnation suit on September 18, 1883 against
 three defendants, including a “Mrs. Shuford,” in the Circuit
Case: 20-1814     Document: 69     Page: 5    Filed: 02/22/2021




 ANDREWS   v. UNITED STATES                                 5



 Court of the Fifth Judicial District of the State of Florida.
 J.A. 653–56. The parties agree that this suit was initiated
 and that a commissioners’ appraisal report was subse-
 quently filed which “recommend[ed] that said petitioners
 do pay into the Register of [the] court the sum of seventy-
 six dollars as damages to said defendants for the right of
 way of said railway company[.]” Andrews, 147 Fed. Cl. at
 522. The parties also agree that, under Florida law, a rail-
 road which takes rights in property through condemnation
 takes an easement for railroad purposes, not fee simple ti-
 tle. However, the parties dispute whether this condemna-
 tion proceeding was ever finalized. The Claims Court thus
 did not reach the question of whether the condemnation
 proceeding was finalized, and we similarly do not reach
 this question.
     Finally, following entry of the commissioners’ ap-
 praisal report in the condemnation proceeding, two addi-
 tional deeds conveying property to LOTCHR were
 executed: the Moore deed in April 1884, and the Foster
 deed in July 1885. Id. Between them, these deeds cover the
 alleged property of all Plaintiffs except Eyvonne Andrews
 and Michael and Belinda Robinson. Like the Claims Court,
 we find it unnecessary to consider the effect (if any) of the
 Moore and Foster deeds.
                         DISCUSSION
     Plaintiffs timely appeal from the Claims Court’s grant
 of summary judgment in favor of the government. The
 Claims Court had jurisdiction over Plaintiffs’ claims under
 the Fifth Amendment of the United States Constitution
 pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1). We
 have jurisdiction to review the final judgment of the Claims
 Court pursuant to 28 U.S.C. § 1295(a)(3).
     The existence of a compensable property interest in a
 takings case is a question of law that is subject to de novo
 review. Casitas Municipal Water District v. United States,
 708 F.3d 1340, 1351 (Fed. Cir. 2013). In particular, the
Case: 20-1814     Document: 69     Page: 6    Filed: 02/22/2021




6                                   ANDREWS   v. UNITED STATES



 precise estate conveyed by the deeds at issue is likewise a
 question of law that is reviewed de novo, applying Florida
 law. Chicago Coating Co. v. United States, 892 F.3d 1164,
 1169-70 (Fed. Cir. 2018).
     Our Court “review[s] a grant of summary judgment by
 the Court of Federal Claims de novo.” Suess v. United
 States, 535 F.3d 1348, 1348 (Fed. Cir. 2008). Summary
 judgment is appropriate where “there is no genuine dispute
 as to any material fact and the movant is entitled to judg-
 ment as a matter of law.” RCFC 56(a). A genuine dispute
 is one that “may reasonably be resolved in favor of either
 party,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
 (1986), and a “fact is material if it might affect the outcome
 of the suit,” id. at 248. When evaluating a summary judg-
 ment motion, “all factual inferences should be viewed in
 the light most favorable to the non-moving party.” Chicago
 Coating, 892 F.3d at 1169–70. In order to overcome a mo-
 tion for summary judgment, the “party opposing the mo-
 tion must point to an evidentiary conflict created on the
 record; mere denials or conclusory statements are insuffi-
 cient.” SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d
 1107, 1116 (Fed. Cir. 1985).
     We begin with the issue of LOTCHR’s corporate status
 as of July 5, 1883, when the Shuford deed was executed.
 We affirm the Claims Court’s grant of summary judgment
 on the basis that LOTCHR was at least a de facto corpora-
 tion by July 5, 1883. We accordingly do not review in depth
 the evidence related to LOTCHR’s status as a de jure cor-
 poration because we find it unnecessary to reach the
 Claims Court’s grant of summary judgment on the alterna-
 tive basis that LOTCHR was a de jure corporation.
     The parties agree that Richmond v. Town of Largo
 states the test under Florida law for the existence of a de
 facto corporation. The four elements required to establish
 the existence of a de facto corporation are: “(1) a law or
 charter authorizing such a corporation, (2) an attempt in
Case: 20-1814     Document: 69      Page: 7     Filed: 02/22/2021




 ANDREWS   v. UNITED STATES                                    7



 good faith to comply with the law authorizing its incorpo-
 ration, and (3) unintentional omission of essential require-
 ments of the law or charter, and (4) exercise in good faith
 of corporate functions under the law or charter.” 19 So. 2d
 791, 793 (Fla. 1944) (en banc). For the reasons discussed
 below, we agree with the Claims Court that there is no gen-
 uine dispute of material fact that LOTCHR satisfied these
 four elements as of July 5, 1883.
      There can be no question that elements (1) and (3) are
 satisfied. Regarding element (1), there is no dispute that it
 was legal to incorporate a railroad corporation under Flor-
 ida law in 1883. Regarding element (3), the parties agree
 that LOTCHR filed Articles of Incorporation with the Flor-
 ida Secretary of State dated July 1, 1881, and that records
 of the Florida Secretary of State reflect the filing of these
 articles with the Secretary on July 23, 1881. We agree with
 the government that the alleged “omission of essential re-
 quirements of the law,” namely the fact that a certificate of
 incorporation was allegedly never issued to LOTCHR after
 the Articles were filed, was per se unintentional on the part
 of LOTCHR. Section 1 of Chapter 1987 of the Act of the
 Florida Legislature of February 19, 1874 2 (“Chapter 1987”)
 does not require any further action by LOTCHR following
 the filing of the Articles. The legal obligation to issue a cer-
 tificate of incorporation is placed on the Governor and the
 Secretary of State. J.A. 936–37.
      Regarding elements (2) and (4), the Plaintiffs argue
 that LOTCHR was not acting in good faith, and thus failed
 to satisfy the requirements of a de facto corporation. Plain-
 tiffs do not and cannot dispute the historical facts that
 LOTCHR made “an attempt . . . to comply with the law au-
 thorizing its incorporation” by filing the Articles of


     2   The parties agree that this was the statute govern-
 ing incorporation of Florida railroad corporations at the
 relevant times.
Case: 20-1814     Document: 69     Page: 8    Filed: 02/22/2021




8                                   ANDREWS   v. UNITED STATES



 Incorporation and that LOTCHR subsequently “exer-
 cise[d] . . . corporate functions,” for example by purporting
 to purchase property and by filing a condemnation lawsuit,
 but Plaintiffs argue that these activities were not carried
 out in good faith.
      The record does not support Plaintiffs’ argument. Un-
 der the standard for “good faith” applied by Florida courts,
 the record discloses no genuine dispute of material fact
 that LOTCHR was acting in good faith. The Florida Su-
 preme Court has said that good faith means acts with a
 “purpose [that] was sincere and amounted to an honest at-
 tempt to effectuate the purpose of the law.” Municipal
 Bond & Mortgage Corp. v. Bishop’s Harbor Drainage Dist.,
 17 So. 2d 226, 227 (Fla. 1944). The Florida Supreme Court
 has also described good faith as “there being a complete ab-
 sence of fraud or bad faith at any time” and credited a de-
 cision below that “no fraud or bad faith . . . has been shown”
 in affirming that the de facto corporation at issue acted in
 good faith. Demko v. Judge, 58 So. 2d 692, 693 (Fla. 1952)
 (en banc). And at least one Florida appeals court has cited
 approvingly to Cantor v. Sunshine Greenery, Inc., a New
 Jersey case in which, much like this case, an unexplained
 omission by the state government caused a potential legal
 defect in the legal status of incorporation. In Cantor, it was
 held that a de facto corporation existed where a certificate
 of incorporation had been timely mailed to the Secretary of
 State but for unexplained reasons was not filed until two
 days after execution of the lease at issue. Ratner v. Cent.
 Nat. Bank of Miami, 414 So. 2d 210, 212 (Fla. Dist. Ct. App.
 1982) (citing Cantor v. Sunshine Greenery, Inc., 398 A.2d
 571 (Sup. Ct. N.J. 1979)).
     The Florida Supreme Court has explained that “the ul-
 timate question [of good faith] turns on that of a bona fides
 versus a sham attempt to follow the law.” Municipal Bond
 & Mortgage, 17 So. 2d at 227. Plaintiffs point to no record
 evidence that any of LOTCHR’s activities were a “sham at-
 tempt to follow the law.” To the contrary, the record
Case: 20-1814     Document: 69      Page: 9     Filed: 02/22/2021




 ANDREWS   v. UNITED STATES                                    9



 indicates that LOTCHR engaged in the expected, legal ac-
 tivities of a railroad. In a case involving a special tax school
 district (a type of public corporation), the Florida Supreme
 Court viewed as persuasive the fact that the challenged
 “district was generally recognized and performed all the
 functions of such a district for years.” Gaulden v. Bellotte,
 83 So. 866, 867 (Fla. 1920). Here, as in Gaulden, the record
 indicates that LOTCHR was treated as a corporation and
 engaged in the regular corporate activity expected of a rail-
 road. The record includes the Secretary of State’s records
 of subsequent proceedings authorizing construction,
 maintenance, and operation of a branch railway to
 LOTCHR’s main line, J.A. 989–93; the Report of the Secre-
 tary of State for the Years 1883-84, which references
 LOTCHR’s existence as a Florida corporation, Andrews,
 147 Fed. Cl. at 527; and documents incident to the condem-
 nation proceedings, in which LOTCHR’s directors attested
 that LOTCHR was “legally incorporated . . . under the laws
 of the state of Florida,” J.A. 527–46.
      The record evidence of LOTCHR’s orderly conduct in
 furtherance of its corporate purpose, devoid of any sugges-
 tion of sham, fraud, or intentional noncompliance with
 Florida law, is uncontradicted evidence of good faith. Plain-
 tiffs have identified no record evidence of fraud or sham by
 LOTCHR, nor of any contemporaneous problems with or
 skepticism about LOTCHR’s corporate existence (including
 by parties who likely had an incentive to identify such
 problems, such as at least some of the defendants to the
 condemnation suit). Plaintiffs’ arguments that the only
 honest belief LOTCHR’s promoters could have held was
 that they failed to comply with Chapter 1987, or that the
 promoters of LOTCHR “may be presumed to have known
 that they had not received” a certificate of incorpora-
 tion/letters patent, Appellant Br. 55–56, are attorney con-
 jecture unsupported by any record evidence.
     We further agree with the government that the facts of
 this case are readily distinguished from cases in which
Case: 20-1814     Document: 69      Page: 10    Filed: 02/22/2021




 10                                  ANDREWS   v. UNITED STATES



 Florida courts have found an absence of good faith on the
 part of a putative de facto corporation. In Ratner, the pro-
 moters held out the corporation as properly formed eight
 months before they even attempted to file the papers re-
 quired for legal incorporation. 414 So. 2d at 212. In Rich-
 mond, “the legislature transcended or abused the power
 vested in it” by purporting to incorporate a public corpora-
 tion even though the lands “were not then shown to be rea-
 sonably susceptible to municipal improvement,” as
 required by existing law. 19 So. 2d at 793. And in Munici-
 pal Bond & Mortgage, the purported incorporators engaged
 in a “sham attempt” to incorporate a municipal drainage
 district by deeding small holdings to “paper owners” on the
 day the district was formed, despite holding only 213 of the
 8400 acres involved. 17 So. 2d at 227–28. Unlike the in-
 stant case, these past Florida cases each include some af-
 firmative record evidence from which a court could
 conclude that the putative corporation was not acting in
 good faith.
     We conclude that, even drawing all factual inferences
 in Plaintiffs’ favor, Plaintiffs have failed to “point to an ev-
 identiary conflict created on the record” regarding
 LOTCHR’s status as at least a de facto corporation. See SRI
 International, 775 F.2d at 1116. Accordingly, we affirm the
 Claims Court’s grant of summary judgment on the basis
 that LOTCHR was at least a de facto corporation under
 Florida law at the time of the Shuford deed. Like the
 Claims Court, we thus conclude that all relevant property
 was conveyed by the Shuford deed and that LOTCHR was
 legally qualified to receive that conveyance. We do not
 reach the issue of whether the condemnation suit ever re-
 sulted in LOTCHR being put in possession of any property
 interest, nor do we reach any issues related to the Moore or
 Foster deeds.
Case: 20-1814    Document: 69     Page: 11   Filed: 02/22/2021




 ANDREWS   v. UNITED STATES                              11



                        CONCLUSION
      We have considered Plaintiffs’ remaining arguments
 and find them unpersuasive. For the reasons discussed, we
 affirm the Claims Court’s finding that LOTCHR was oper-
 ating as at least a de facto corporation under Florida law
 at the relevant times and was legally capable of receiving
 the conveyance of the Shuford deed. Accordingly, we affirm
 the Claims Court’s grant of summary judgment in favor of
 the government.
                        AFFIRMED
                              COSTS
     No costs.